Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered October 12, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence presented was legally insufficient to establish beyond a reasonable doubt that he committed the crimes of murder in the second degree and criminal possession of a weapon in the second degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, without merit, or do not require reversal. Smith, J.P., Townes, Cozier and Mastro, JJ., concur.